Citation Nr: 0919682	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for right ankle arthritis, to 
include as secondary to service-connected traumatic arthritis 
of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for 
traumatic arthritis of the right ankle.  Subsequently, in a 
February 2009 supplemental statement of the case (SSOC), the 
RO indicated that the claim of service connection for right 
ankle arthritis secondary to service-connected to left ankle 
traumatic arthritis had been reopened, but remained denied.

Notwithstanding the RO's decision to reopen the previously 
disallowed claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed August 2004 RO rating decision, of which the 
Veteran was notified in the same month, denied a claim of 
entitlement to service connection for right ankle arthritis.  

2. Additional evidence received since the August 2004 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for right ankle arthritis.  

3. The preponderance of the evidence does not establish that 
the Veteran's right ankle arthritis had its onset in service 
or manifested within one year of service separation, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability. 


CONCLUSIONS OF LAW

1. The August 2004 rating decision denying the claim of 
service connection for right ankle arthritis is final.  
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for right ankle arthritis 
has been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The Veteran's right ankle arthritis was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§  1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, 
letters dated in November 2005 and April 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim of service connection on direct and secondary bases, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was 
informed of the specific types of evidence he could submit, 
which would be pertinent to his claim, and advised to send 
any medical reports that he had.  He was also told that it 
was still his responsibility to support the claim with 
appropriate evidence.  In addition, the April 2006 letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006). 

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The April 2006 letter fully satisfied this 
requirement.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The record reflects that VA 
sent the Veteran a letter dated in October 2008 asking him to 
authorize the release of treatment records from R.R. Porter, 
D.O.  The Veteran has not responded to this request.  
Although VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim, and 
the Board finds that the claims file contains all available 
evidence pertinent to the claim, as well as sufficient 
evidence to make a decision on the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in February 2006 to 
obtain an opinion as to whether his right ankle arthritis can 
be attributed to service.  The Veteran was also scheduled for 
another VA examination in January 2009, but he failed to 
report and has not requested that the examination be 
rescheduled.  In this case, as the 2006 examination report is 
thorough and adequate upon which to base a decision, the 
Board finds that the claim may be adjudicated based on the 
evidence of record.  See 38 C.F.R. § 3.655.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has right ankle arthritis as 
secondary to his service-connected left ankle traumatic 
arthritis.  The original claim of service connection for 
right ankle arthritis was denied in an August 2004 rating 
decision, and the Veteran did not initial a timely appeal.  
This decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

The Veteran's claim of service connection for right ankle 
arthritis was previously denied because there was no medical 
evidence showing that the Veteran developed a chronic right 
ankle disability as a result of his service-connected left 
ankle condition, nor was there any evidence of this 
disability during military service.  In order for the claim 
to be reopened, the Veteran must have submitted evidence 
demonstrating that his claimed right ankle disability is 
related to his service-connected left ankle traumatic 
arthritis or that it had its onset in service.  

Since the August 2004 rating decision, the RO has received a 
medical statement dated in January 2007 from R.R. Porter, 
D.O, which provides an opinion regarding the etiology of the 
Veteran's right ankle condition.  Additionally, the Veteran 
was provided a VA compensation examination in February 2006 
to evaluate his right ankle.  The examination report has been 
associated with the claims file.  The aforementioned medical 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
The Board also notes that such evidence, if credible, relates 
to an unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran's right ankle arthritis is 
related to his service connected left ankle disability.  In 
this regard, evidence is weighed and credibility assessed 
after a claim is reopened.  See Justus v. Principi, 3 Vet. 
App. 510 (1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened with the submission of new and material 
evidence, and the Board will proceed to review the claim in 
light of all the evidence, new and old.  38 C.F.R. § 3.156.

With respect to service connection on a direct basis, the 
Board has reviewed the Veteran's service treatment records 
and finds them to be silent for complaints, treatment or a 
diagnosis of any right ankle problems.  The records do, 
however, reflect treatment for a left ankle injury.  A 
January 1946 separation examination report notes that a left 
ankle injury was incurred in service, but shows no objective 
findings of a musculoskeletal defect and no abnormal finding 
of the feet on physical examination.  Moreover, the Board 
observes that the record contains no evidence of right ankle 
arthritis within one year of service separation.  See 38 
C.F.R. §§ 3.307, 3.309.  Based on the foregoing, the Board 
finds that there is no competent evidence showing that the 
Veteran's right ankle arthritis had its onset in service.  

The Board acknowledges that, notwithstanding the foregoing 
discussion, the medical evidence of record shows complaints 
and treatment for bilateral leg pain and weakness, to include 
a right ankle problem.  At a July 2004 VA examination, 
physical examination of the right ankle revealed limitation 
of motion caused by pain.  It was noted that strength testing 
was not available due to pain.  At a subsequent February 2006 
VA examination, range of motion of the right ankle was again 
found to be limited by pain.  X-rays of the bilateral ankles 
revealed mild degenerative changes, but no evidence of 
fracture, dislocation or subluxation.  Accordingly, the Board 
finds that there is medical evidence of a current right ankle 
disability.  

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to suggest a 
nexus between right ankle arthritis and active service.  See 
Hickson, supra.  Given that there is no competent evidence of 
a disease or injury in service, no evidence of arthritis 
within one year of discharge, no credible supporting evidence 
a linking the current disability to service, the claim of 
service connection on direct and presumptive bases must fail.  
See Hickson, supra.

In this case, the Veteran is service-connected for traumatic 
arthritis of the left ankle with limited range of motion, 
evaluated as 20 percent disabling.  The Board will now 
consider whether service connection for the Veteran's right 
ankle arthritis can be established as secondary to his left 
ankle traumatic arthritis.  See 38 C.F.R. § 3.310(a).  

At the July 2004 VA examination, the examiner stated that the 
Veteran had multiple conditions which may cause right ankle 
and lower extremity pain, including peripheral vascular 
disease, peripheral neuropathy and specific ankle joint 
abnormality.  The examiner was unable to render an opinion 
regarding etiology without resorting to speculation.  At the 
February 2006 VA examination, the examiner was specifically 
asked to address the question of whether the Veteran's right 
ankle impairment could be secondary to traumatic arthritis in 
the left ankle.  Following a physical examination and X-rays 
of the bilateral ankles, the examiner gave the opinion that 
traumatic arthritis of the left ankle was not the cause of 
the Veteran's limited motion in the right ankle.  The 
rationale was that some degree of osteoarthritis could be 
expected with aging and that arthritis secondary to trauma in 
one ankle would not induce arthritis in the opposing ankle.  

In a January 2007 medical statement, Dr. Porter stated that 
the Veteran suffered from a myriad of severe disabling 
problems, including peripheral arterial disease, peripheral 
neuropathy and severe disabling osteoarthritis of the feet 
and spine.  It was noted that the Veteran was totally 
wheelchair bound primarily due to his severe arthritis and 
extreme muscle weakness.  Dr. Porter gave the opinion that 
the Veteran's left foot injury in service was the largest 
contributing factor to his total lack of mobility.  He 
explained that the discomfort and dysfunction of the 
Veteran's left foot had lead to a generation of the right 
foot due to overuse.  

Taking into consideration all the relevant medical evidence 
of record, the Board concludes that secondary service 
connection is not warranted.  Although the Veteran is shown 
to have mild degenerative changes of the right ankle, there 
is no competent medical evidence of record demonstrating that 
this condition was caused by or aggravated by his service-
connected traumatic arthritis of the left ankle.  See 
38 C.F.R. § 3.310(a).  Although the medical opinion of Dr. 
Porter states generally that the Veteran's service-connected 
left ankle traumatic arthritis has caused right foot problems 
and contributed to his total lack of mobility, it fails to 
specifically address arthritis and limitation of motion of 
the right ankle.  The opinion also fails to consider any 
impact that the Veteran's other disabilities, including 
nonservice-connected peripheral arterial disease and 
peripheral neuropathy, and his age had on his right ankle.  
As explained above, the July 2004 examination report 
indicated that peripheral vascular disease and peripheral 
neuropathy were among the various conditions that may have 
caused the Veteran's right ankle pain.  Furthermore, the 
Board notes that the RO in this case had requested that the 
Veteran fill out and return a VA Form 21-4142 to authorize 
the release of treatment records from Dr. Porter but the 
Veteran never responded to the request.  For this reason, 
treatment records from Dr. Porter are not available for 
review.  There is no other evidence of record that links the 
Veteran's right ankle problems to his service-connected left 
ankle disability.  Based on the Board's review of the medical 
evidence on file, the preponderance of the evidence is 
against a finding that right ankle arthritis was caused or 
aggravated by traumatic arthritis of the left ankle.  

The Board is mindful of the Veteran's statements regarding 
the etiology of his right ankle arthritis.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences pain and weakness.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

In light of the foregoing, the Board concludes that service 
connection for right ankle arthritis, to include as secondary 
to service-connected traumatic arthritis of the left ankle is 
not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for right ankle arthritis, to include 
as secondary to service-connected traumatic arthritis of the 
left ankle, has been received; to that extent only, the 
appeal is granted.

Entitlement to service connection for right ankle arthritis, 
to include as secondary to service-connected traumatic 
arthritis of the left ankle, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


